 
EXHIBIT 10.2

 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into effective
as of December 1, 2005 (the “Effective Date”) by and between Frozen Food Express
Industries, Inc. (“FFE”) and F. Dixon McElwee, Jr. (“Consultant”).
 
RECITALS
 
WHEREAS, Consultant’s employment with FFE terminated effective on or about
November 29, 2005;
 
WHEREAS, Consultant, as the former Chief Financial Officer (“CFO”) of FFE, has
specialized knowledge regarding FFE’s financial management and related matters;
and
 
WHEREAS, FFE desires that Consultant complete such tasks and projects as may
reasonably be designated from time to time by FEE, and Consultant agrees to
perform such consulting services as an independent contractor on the terms and
subject to the conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Engagement. FFE hereby engages Consultant to render consulting services, as
an independent contractor, to FFE upon the terms and conditions set forth in
this Agreement.
 
2.  Terms of Engagement.
 
a. Nature of Services and Engagement. During the Consulting Term, as defined
under Section 3 below, Consultant shall perform services to or for the benefit
of FFE by completing such tasks and projects as may reasonably be designated
from time to time by the Chairman, President and Chief Executive Officer and/or
the Executive Vice President and Cheif Operating Officer of FFE. Consultant
shall attend meetings and conferences as may be directed by FFE from time to
time. Consultant shall endeavor to promote the interests of FFE and all services
rendered by Consultant on behalf of FFE shall be performed to the best of his
abilities and in furtherance of the welfare and objectives of FFE.
 
b. Independence of Consultant. The parties agree that Consultant is an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Consultant as an agent, employee, or representative of FFE.
Consultant will work independently and exercise his own judgment, without
official hours or a prescribed minimum number of hours worked per week. FFE
shall not exercise control over the means or methods of Consultant’s work or his
day-to-day activities, except that Consultant shall comply with all applicable
local, state, and federal laws, rules, and regulations and complete all assigned
projects in a thorough, professional, and timely manner.
 
c. Authority to Enter Into Agreements. Consultant shall have no power or
authority to act, bind, make commitments, or enter into contracts or agreements
on behalf of FFE, and Consultant may not hold himself out as an employee,
officer, director, or agent of FFE.
 
d. Equipment, Tools, Materials or Supplies. Consultant shall supply, at his sole
expense, all equipment, tools, materials, and/or supplies necessary for the
provision of services under this Agreement, except that FFE shall provide
Consultant with access to its computer system as needed.
 
3.  Consulting Term and Termination.
 
a. Consulting Term. The Consulting Term shall be for three (3) years and begin
on the Effective Date of this Agreement and continue through November 30, 2008.
 
b. Termination. This Agreement may be terminated prior to the expiration of the
Consulting Term by either party upon thirty (30) days’ prior written notice to
the other party but only for a material breach of this Agreement. In addition,
FFE may terminate this Agreement immediately and without prior written notice if
Consultant refuses or is unable to perform the services to be performed
hereunder, whether by reason of Consultant’s death or disability or otherwise.
 
4.  Compensation. As compensation for the services to be rendered by Consultant
to FFE pursuant to this Agreement, Consultant shall be paid the compensation and
other benefits described below:
 
a. Consulting Fee. FFE shall pay to Consultant a one-time fee of $75,000.00 or
the pro rata share of the bonus payment under the 2005 Executive Bonus And
Restricted Stock Plan, whichever is greater, as described in the Severance
Agreement between the parties, dated November 29, 2005, and incorporated herein
by reference.
 
b. Reimbursement of Expenses. FFE shall not be liable for any expense paid or
incurred by Consultant other than those that are pre-approved in writing by FFE
and have been documented and itemized by Consultant.
 
c. Benefits. Consultant shall not be entitled to, nor receive any
company-sponsored benefits normally provided to FFE’s employees, including, but
not limited to, training, retirement, vacation, holidays, leaves of absence, or
sick pay. FFE will not provide health, life, dental, or disability insurance to
Consultant, and will not make unemployment insurance or disability insurance
contributions nor obtain workers’ compensation insurance on Consultant’s behalf.
Consultant shall carry his own insurance and agrees to assume any risk
incidental to his entry upon the premises of FFE and travel to and from the
location at which services are to be performed.
 
d. Taxes. FFE shall not be responsible for withholding federal, state, or local
income taxes, or any other taxes or social security payments, from any sum paid
to Consultant under this Agreement. Consultant shall be solely responsible for
filing all returns and paying any income, social security, or other tax levied
upon or determined with respect to the payments made to Consultant pursuant to
this Agreement. Consultant agrees to indemnify FFE for all such tax liability,
including interest and penalties, if any.
 
5.  Confidential Information.
 
a.  Promise to Provide Confidential Information. FFE promises that it will,
immediately upon Consultant’s execution of this Agreement, provide Consultant
with Confidential Information, as this term is defined in Section 5(b) below,
including but not limited to the information attached hereto as Exhibit A.
Consultant acknowledges that FFE has invested substantial time, money and effort
in developing its Confidential Information, that this Confidential Information
is a valuable, special and unique asset of FFE, that FFE would sustain great
loss if such information were improperly used or disclosed, and that the
protection and maintenance of FFE’s Confidential Information constitute
legitimate interests to be protected by FEE by the covenants set forth in
Section 6 below. 
 
b.  Non-Disclosure. Consultant acknowledges that, by signing this Agreement, he
acknowledges delivery and receipt of confidential information relating to the
business, financial affairs, services, operations, and/or activities of FFE or
its affiliates, including without limitation accounting information, financial
information, financial analyses, budgets, and forecasts, marketing strategies,
business development plans, research and development, methods of doing business,
information about employees and employment practices, trade secrets, market
reports, customer information (including but not limited to customer lists,
customer research and investigations, customer sales, and customer financial
information), vendor information (including without limitation vendor lists,
vendor prices, services, and contracts), freight charges, routes, schedules,
rates, tariffs, and prices charged to customers and other similar information
that is proprietary information of FFE or its affiliates (collectively referred
to as “Confidential Information”). Consultant will not for any reason divulge,
use, furnish, disclose, or make accessible, for his own benefit or the benefit
of any person or entity with which he may be associated, any Confidential
Information to any person, firm, corporation, association, or other entity for
any reason or purpose whatsoever without FFE’s prior written consent.
Confidential Information does not include information which has become publicly
known and made generally available through no wrongful act of Consultant or
which has been rightfully received by Consultant from a third party authorized
to make such disclosure.
 
c.  Return of Confidential Information and Records. All records, files,
materials, and Confidential Information obtained by Consultant are confidential
and proprietary and shall remain the exclusive property of FFE or its
affiliates, as the case may be. Upon the end of the Consulting Term, Consultant
will not take with him, unless authorized in writing by FFE, data, formulations,
compositions, reports, letters, memoranda, notes, magnetic or electronic media,
or any writing or documents whatever, or copies thereof, which reflect or deal
with Confidential Information, and Consultant will promptly deliver to FFE any
of the foregoing which may be in his possession or control.
 
d.  Remedies for Breach of Confidentiality Covenants. Consultant acknowledges
and agrees that his breach of the confidentiality provisions of this Agreement
could not be adequately compensated with monetary damages or other legal
remedies and would irreparably injure FFE and, accordingly, that FFE shall be
entitled to temporary and permanent injunctive relief without the necessity of
independent proof by it as to the inadequacy of legal remedies or the nature or
extent of the irreparable harm suffered by it, and that specific performance
shall be an appropriate remedy. Consultant waives any claim or defense that
there is an adequate remedy at law for such breach. Nothing in this Section 5(c)
shall be construed to prevent FFE from pursuing any and all other legal or
equitable remedies available to it for such breach or threatened breach,
including without limitation the recovery of monetary damages.
 
e.  Survivability. The provisions of this Section 5 will survive the termination
of the Agreement and shall be binding upon Consultant’s successors and assigns.
 
6.  Non-Competition and Non-Solicitation Agreement. 
 
a.  Non-Competition. During the Consulting Term, Consultant shall not, directly
or indirectly, engage or be engaged in any managerial or executive capacity in
any refrigerated trucking business within the continental United States in which
FFE provides refrigerated trucking services, either as an individual, or as an
employee, associate, partner, member, stockholder, consultant, owner, manager,
agent or otherwise or by means of any corporate or other device, either on his
own behalf or on behalf of others.
 
b.  Non-Solicitation. During the Consulting Term, Consultant shall not (i) on
his own behalf or on behalf of any other person or entity, solicit, divert or
recruit any person who is, during such time frame, an employee of FFE to leave
such employment or in any other manner attempt, directly or indirectly, to
influence, induce, or encourage any employee of FFE to leave the employment of
FFE; or (ii) cause or assist anyone to cause any of the customers of FFE with
whom Consultant communicated, dealt with, or became acquainted prior to or
during the Consulting Term to enter into contractual arrangements with himself
or any other person, firm, partnership, corporation, or other company in any
business or activity that is in competition with FFE.
 
c.  Reasonableness of Restrictions. Consultant has carefully read and considered
the provisions of this Section 6 and, having done so, agrees that the
restrictions set forth herein, including, but not limited to, the time period of
restriction, the geographic areas of restriction, and the scope of the
restriction are fair and reasonable, are supported by sufficient and valid
consideration, and these restrictions do not impose any greater restraint than
is necessary to protect the Confidential Information, goodwill, and other
legitimate business interests of FFE. Consultant acknowledges that these
restrictions will not cause him undue hardship; that there are numerous other
employment and business opportunities available to him that are not affected by
these restrictions; and that Consultant’s ability to earn a livelihood without
violating such restrictions is a material condition to this Agreement.
 
d.  Violation of Restrictions. Consultant acknowledges that compliance with the
non-competition and non-solicitation restrictive covenants contained in this
Section 6 is necessary to protect the Confidential Information, business, and
goodwill of FFE. Consultant also acknowledges that a breach of such covenants
will result in irreparable and continuing damages to FFE, for which money
damages may be an insufficient remedy to FFE. Further, Consultant acknowledges
that the ascertainment of the full amount of damages in the event of
Consultant’s breach of any provision of this Agreement would be difficult.
Consequently, Consultant agrees that, in the event of a breach or threatened
breach of any of the restrictive covenants contained in this agreement, that the
parties, in addition to all other remedies they may have, shall be entitled to
both (a) temporary, preliminary and/or permanent injunctive relief to restrain
the breach of or otherwise to specifically enforce any of the covenants in order
to prevent the continuation of such harm; and (b) money damages insofar as they
can be determined.
 
7.  Breach of this Agreement. If, during the Consulting Term, Consultant
violates any of the terms of this Agreement, Consultant will return to FFE the
full amount of the Consulting Fee within ten (10) business days of written
notification by FFE that Consultant has violated the terms of this Agreement.
 
8.  Indemnification. Consultant agrees to indemnify and hold harmless FFE, its
officers, directors, and employees from and against all taxes, losses, damages,
liabilities, costs, and expenses, including attorneys’ fees and costs of court,
arising directly or indirectly from any negligent, reckless, or intentionally
wrongful act of Consultant or Consultant’s assistants, employees, or agents; a
determination by a court or agency that Consultant is not an independent
contractor; and any breach by Consultant or his assistants, employees, or agents
of any of the covenants contained in this Agreement.
 
9.  Severability and Modification. It is the desire and intent of the parties
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies of the State of Texas. If any
provision is adjudicated to be invalid or unenforceable, the invalid or
unenforceable provision shall be deemed amended in such manner as to render it
enforceable and to effectuate as nearly as possible the intentions and agreement
of the parties. If any provision of this Agreement is held illegal, invalid, or
unenforceable, in whole or in part, by a court of competent jurisdiction, then
it is the intent of the parties hereto that the balance of this Agreement be
enforced to the fullest extent permitted by applicable law and, in lieu of such
illegal, invalid, or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in its terms to such invalid
provision as may be possible and be legal, valid, and enforceable.
 
10.  Independent Consideration. The covenants contained herein each constitute a
separate agreement independently supported by good and adequate consideration
and each such agreement shall be severable from the other provisions of this
Agreement and shall survive this Agreement. The existence of any claim or cause
of action of Consultant against FFE, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by FFE of the
covenants and agreements of Consultant set forth herein.
 
11.  No Obligation to Use Services and Cap on Services. Notwithstanding any
other provision of this Agreement, FFE shall have no obligation to actually
utilize Consultant’s services. FFE’s obligations to Consultant under this
Agreement shall be fully performed by the payment to Consultant of the
Consulting Fee which FFE is obligated to pay Consultant following the execution
of this Agreement, subject to all of FFE’s rights hereunder. Consultant shall
have no obligation to render services beyond five (5) hours per month to FFE; if
services are requested by FFE that would require additional time commitments,
the parties shall endeavor to agree upon a reasonable compensation to Consultant
for such additional working time.
 
12.  Waiver and Breach. A party’s failure at any time to require performance by
the other party of any provision hereof shall not affect the party’s right
thereafter to enforce the same, nor shall the waiver by any party of any breach
of any provision hereof be construed as a waiver of any succeeding breach of any
provision or as a waiver of the provision itself.
 
13.  Breach by FFE. No act or omission of FFE hereunder shall constitute a
breach of this Agreement unless Consultant shall first notify FFE in writing
setting forth in reasonable detail the alleged breach and FFE shall not cure the
alleged breach within thirty (30) days after receipt of said notice. If FFE
fails to cure a material breach of its obligations under this Agreement as
herein provided, Consultant may terminate this Agreement by written notice to
FFE delivered to FFE within five (5) business days after the expiration of the
applicable cure period or any further cure period to which the parties may
agree.
 
14.  Attorneys’ Fees. In the event of any suit or judicial proceeding between
the parties hereto with respect to this Agreement, the prevailing party shall,
in addition to such other relief as the court may award, be entitled to
reasonable attorneys’ fees and costs.
 
15.  Modification. No change or modification of this Agreement shall be valid or
binding upon the parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver is in
writing and signed by all of the parties hereto.
 
16.  Notices. All notices hereunder shall be in writing and shall be delivered
by hand or mailed within the continental United States by first class,
registered, or certified mail, return receipt requested, postage and registry
fees prepaid. Such notices shall be deemed to have been duly given upon receipt,
if personally delivered, and, if mailed, upon three (3) days after the date of
mailing (two days in the case of overnight mail), in each case addressed to the
parties at the following addresses or at such other addresses as shall be
specified in writing and in accordance with this Section:
 
If to FFE:                                 Charles G. Robertson
Executive Vice President and Chief Operating Officer
Frozen Food Express Industries, Inc.
1145 Empire Central Place
Dallas, Texas 75247-4309
 
If to Consultant:                        F. Dixon McElwee, Jr.
7354 Lane Park Drive
Dallas, Texas 75225


17.  Entire Agreement: The matters set forth in this Agreement, along with the
Severance Agreement between the parties, dated November 29, 2005, constitute the
entire agreement between Consultant and the Company and supersede all prior
agreements, negotiations, and discussions between the parties hereto and/or
their respective counsel with respect to the subject matter hereof. No other
representations, covenants, undertakings, or other prior or contemporaneous
agreements, oral or written, regarding the matters set forth in this Agreement
shall be deemed to exist or bind any of the parties hereto. Each party
understands and agrees that it has not relied on any statement or representation
by the other party or any of its representatives in entering into this
Agreement.
 
18.  Assignment. FFE shall have the right to assign this Agreement and its
obligations hereunder to any successor in interest. The rights, duties, and
benefits to Consultant hereunder are personal to Consultant and no such right or
benefit may be assigned by Consultant.
 
19.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
 
20.  Counterparts. This Agreement may be executed in counterparts, each of which
will constitute one document.
 
21.  Headings. The captions, headings, and arrangements used in this Agreement
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date written above.


CONSULTANT:





 /s/ F. Dixon McElwee, Jr.  F. Dixon McElwee, Jr.

 
Date

 
FROZEN FOOD EXPRESS INDUSTRIES, INC.:
 



 By:   /s/ Stoney M. Stubbs, Jr.  Its:   President, Chairman and Chief Executive
Officer

 
Date